White, J.
A most thorough and critical examination of the facts presented by the record, as well as the authorities cited by counsel for applicant, in their able argument and brief, have failed to convince our minds that the court below committed any error in refusing bail to the applicant. We do not think we should discuss the facts; it has not been customary for this court to do so in this character of cases.
We call the attention of the county attorney specially to the indictment in this case, and suggest that a new one might perhaps obviate any objections to its sufficiency by setting out more particularly the portion of the body upon which the mortal wound was inflicted. See Smith v. The State, 43 Texas, 646; William Nelson v. The State, decided by this court at the Austin term, 1876, ante p. 41.
The judgment of the lower court, refusing bail to applicant, is affirmed.

Affirmed.